DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 1 in the reply filed on 12/28/2021 is acknowledged.
Claims 10-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected process, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/28/2021.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/04/2019, 05804/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-15 are allowed.
Claims 1-9 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), Claims 10-15, directed to the process of making or using an allowable product, previously are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 11/12/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

The following is an examiner’s statement of reasons for allowance:
Claim 1 recites a semiconductor device comprising:
a semiconductor substrate of a first conductivity type made of silicon carbide;
a semiconductor layer of the first conductivity type formed over the semiconductor substrate;
a first impurity region of a second conductivity type opposite to the first conductivity type formed in the semiconductor layer;
a drain region of the first conductivity type and a source
region of the first conductivity type formed in the first impurity region;
a field insulating film formed over the first impurity region, the drain region, and the source region and having an opening that selectively opens apart of the first impurity region located between
the drain region and the source region;

a gate electrode formed on the gate insulating film,
wherein a field relaxation layer having an impurity concentration higher than that of the first impurity region is formed in at least a part of the first impurity region located between the drain region and the source region in a plan view and located below the field insulating film.

Claim 9 recites a semiconductor device comprising:
a semiconductor substrate of a first conductivity type made of silicon carbide;
a semiconductor layer of the first conductivity type formed over the semiconductor substrate;
a field relaxation layer of a second conductivity type opposite to the first conductivity type formed in the semiconductor layer;
a drain region of the first conductivity type and a source region of the first conductivity type selectively formed in the field relaxation layer;
a field insulating film formed over the field relaxation layer, the drain region, and the source region and having an opening that selectively opens a part of the field relaxation layer located between the drain region and the source region;
a gate insulating film formed over the field relaxation layer in the opening; and
a gate electrode formed on the gate insulating film,
wherein an impurity concentration of the field relaxation layer located between the drain region and the source region in plan view is 3.0 x 10.sup.17 /cm.sup.3 or higher.

Claim 10 recites a method of manufacturing the device of Claim 1.

a semiconductor substrate of a first conductivity type made of silicon carbide; a semiconductor layer of the first conductivity type formed over the semiconductor substrate; a first impurity region of a second conductivity type opposite to the first conductivity type formed in the semiconductor layer;”. It is not apparent that modifying Donnelly to include these elements would be beneficial or functional.

A search of other, relevant references does not show Applicant’s invention to be anticipated or obvious. Claims 2-8 and 11-15 depend on one of Claims 1 or 10 and are allowable for at least the reasons above. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C SPALLA whose telephone number is (303)297-4298. The examiner can normally be reached Mon-Fri 10am-5pm MST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached at 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID C SPALLA/               Primary Examiner, Art Unit 2818